Citation Nr: 0013709	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served with the Army National Guard from November 
1974 to March 1975 and with the Navy from July 1975 to May 
1977.

This appeal arose from a May 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which found that the veteran had 
not presented sufficient new and material evidence to reopen 
the previously denied claim of entitlement to service 
connection for PTSD (see the February 1994 rating action, 
which had found no evidence of a verified stressor and no 
current diagnosis of PTSD).  The veteran testified at a 
personal hearing in November 1999.  In February 2000, he and 
his representative were informed through a supplemental 
statement of the case of the continued denial of his claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
by a rating action issued in February 1994.  The veteran did 
not file a timely appeal with this denial.

2.  Evidence submitted since that time fails to show that the 
veteran suffers from PTSD which can be related to his period 
of service.


CONCLUSIONS OF LAW

Evidence received since the RO denied entitlement to service 
connection for PTSD is new but is not material, and the 
February 1994 decision of the RO is final and is not 
reopened.  38 U.S.C.A. §§ 1131, 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.304(f), 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran submitted new and material evidence to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.  The RO denied this claim in February 
1994, finding that there was no evidence of a verified 
inservice stressor and no current diagnosis of PTSD.  The 
veteran was notified of this decision on March 3, 1994; 
however, he failed to file a timely appeal with this denial 
and it thus became final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105(c) 
(West 1991), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether the 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible for 
the sole purpose of determining whether the claim has been 
reopened.  Justus v. Principi 3 Vet. App. 510, 513 (1992).  
If all three tests have been satisfied, the claim must be 
reopened.  See Hodge, supra.  

Evidence submitted prior to the February 1994 denial by the 
RO had contained no evidence of a diagnosis of PTSD and no 
indication of an inservice stressor (his service in the Army 
National Guard had been in the States and his Navy service 
had all been accomplished during peacetime).  Pertinent 
evidence submitted since this denial, which consisted of VA 
outpatient and inpatient treatment records, did contain 
diagnoses of PTSD.  Therefore, this evidence is "new" in 
that it was presented to establish the existence of a current 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

However, this additional evidence is not "material."  In 
other words, it is not "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge, supra.  While the records submitted, 
including the reports of VA hospitalizations between November 
1997 and January 1998, April to May 1999 and June to July 
1999, had diagnosed PTSD, these reports specifically noted 
that his symptoms of PTSD had begun after a closed head 
injury in 1985 or 1986.  The last VA hospital report clearly 
indicated that his symptoms met the criteria for a diagnosis 
of PTSD, whose symptoms had been present since the head 
injury.  None of these records attributed his PTSD 
symptomatology to any event of service.  The veteran had 
testified that his symptoms of PTSD had been present before 
his closed head injury.  He related his symptoms to his 
inservice treatment for anemia caused by the ingestion of a 
malaria prophylaxis.  However, the veteran is not competent, 
as a layperson, to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
his personal opinion is refuted by the objective medical 
evidence which related his symptoms to his post-service head 
injury.  Therefore, since this additional objective evidence 
does not show that the currently diagnosed PTSD is related to 
his period of service, it is concluded that material evidence 
which would serve to reopen this claim has not been 
submitted.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

